








Exhibit 10.6




EMPLOYMENT AGREEMENT







THIS EMPLOYMENT AGREEMENT (the “Agreement”) entered into as of this 22nd day of
September, 2008, between 1 Touch Marketing, LLC (the “Company”) and Brandon
Rosen (the “Executive”).




WHEREAS, in its business, the Company has acquired and developed certain trade
secrets, including, but not limited to, proprietary processes, sales methods and
techniques, and other like confidential business and technical information,
including but not limited to, technical information, design systems, pricing
methods, pricing rates or discounts, processes, procedures, formulas, designs of
computer software, or improvements, or any portion or phase thereof, whether
patented, or not, or unpatentable, that is of any value whatsoever to the
Company, as well as information relating to the Company’s services, information
concerning proposed new services, market feasibility studies, proposed or
existing marketing techniques or plans (whether developed or produced by the
Company or by any other person or entity for the Company), other Confidential
Information, as defined in Section 8, and information about the Company’s
executives, officers, and directors, which necessarily will be communicated to
the Executive by reason of his employment by the Company; and




WHEREAS, the Company has strong and legitimate business interests in preserving
and protecting its investment in the Executive, its trade secrets and
Confidential Information, and its substantial,  significant, or key
relationships with vendors and Customers, as defined in Section 7, actual and
prospective; and




WHEREAS, the Company desires to preserve and protect its legitimate business
interests further by restricting competitive activities of the Executive during
the term of this Agreement and following (for a reasonable time) termination of
this Agreement; and




WHEREAS, the Company desires to employ the Executive and to ensure the continued
availability to the Company of the Executive’s services, and the Executive is
willing to accept such employment and render such services, all upon and subject
to the terms and conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement, and intending to be legally bound, the Company and the
Executive agree as follows:




1.

Representations and Warranties.  The Executive hereby represents and warrants to
the Company that he (i) is not subject to any written non-solicitation or
non-competition agreement affecting his employment with the Company (other than
any prior agreement with the Company), (ii) is not subject to any written
confidentiality or nonuse/nondisclosure agreement affecting his  employment with
the Company (other than any prior agreement with the Company), and (iii) has
brought to the Company no trade secrets, confidential business information,
documents, or other personal property of a prior employer.








1







--------------------------------------------------------------------------------













2.

Term of Employment.




(a)

Term.  The Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company for a period commencing as of the date of
this Agreement and ending on September 30, 2010 (such period, as it may be
extended or renewed, the “Term”), unless sooner terminated in accordance with
the provisions of Section 6.  [The Term shall be automatically renewed for
successive one-year terms unless terminated by either party with at least 30
days notice effective as of the end of the Term].




(b)

Continuing Effect.  Notwithstanding any termination of this Agreement, at the
end of the Term or otherwise, the provisions of Sections 7 and 8 shall remain in
full force and effect and the provisions of Section 8 shall be binding upon the
legal representatives, successors and assigns of the Executive.




3.

Duties.




(a)

General Duties.  The Executive shall serve as the Vice-President of Sales and
Marketing of the Company, with duties and responsibilities that are customary
for such an executive, including, but not limited to the duties and
responsibilities set forth on Exhibit A.  The Executive shall also perform
services for such subsidiaries or affiliates of the Company as may be necessary.
 The Executive shall use his best efforts to perform his duties and discharge
his responsibilities pursuant to this Agreement competently, carefully and
faithfully.  The Executive shall report to the Chief Executive Officer of the
Company.




(b)

Devotion of Time.  Subject to the last sentence of this Section 3(b), the
Executive shall devote all of his time, attention and energies during normal
business hours (exclusive of vacation time referenced in Section 5(a) and of
such normal holiday periods as have been established by the Company) to the
affairs of the Company.  The Executive shall not enter the employ of or serve as
a consultant to, or in any way perform any services with or without compensation
to, any other persons, business, or organization, without the prior consent of
the Board of Directors of the Company.  Notwithstanding the foregoing, nothing
in this Agreement shall restrict the Executive from devoting time to educational
and charitable interests, provided that none of such activities, individually or
in the aggregate, interferes with the performance of his duties and
responsibilities hereunder or conflicts or competes with the interests of the
Company.




(c)

Location of Office.  The Executive’s office shall be located at the principal
office of the Company (Boca Raton, Florida), which office may be moved to
another location in Miami-Dade, Broward or Palm Beach County, Florida.  The
Executive’s job responsibilities shall also include all business travel
necessary to the performance of the job.




(d)

Adherence to Inside Information Policies.  The Executive acknowledges that the
Company is a subsidiary of Options Media Group Holdings, Inc. (the “Parent”), a
company that is publicly-held, and, as a result, has implemented inside
information policies of the Parent designed to preclude its executives and those
of its affiliates from violating the federal securities laws by








2







--------------------------------------------------------------------------------










trading on material, non-public information or passing such information on to
others in breach of any duty owed to the Company, the Parent or any third party.
 The Executive shall promptly execute any documents generally distributed by the
Company to its employees requiring such employees to abide by its inside
information policies.




4.

Compensation and Expenses.  

(a)

Salary.  For the services to be rendered under this Agreement, the Company shall
pay the Executive an annual salary of $175,000 (the “Base Salary”), payable in
not less frequent than monthly installments in accordance with the Company’s
payroll practices.




(b)

Sales Bonus.  As additional compensation to the Executive for his services in
introducing customers to 1 Touch which result in sales by 1 Touch, the Company
shall pay the Executive a monthly bonus based on the following schedule:




2% of all revenues between $500,000 and $749,999 per month

2.5% of all revenues between $750,000 and $999,999 per month

3% of all revenues over $1,00,000  per month




Revenue will be calculated on a cash basis rather than an accrual basis, less
reasonable expenses of 1 Touch directly related to the cost of goods sold, such
as data costs, that 1 Touch in accordance with its customary practice for its
other commissioned employees normally deducts from commissions.  The Executive
shall not receive commissions from sales by other employees or sales agents of 1
Touch.  All commissions due to the Executive shall be paid to him by the end of
the month following the receipt of any collections from sales, accompanied by a
statement reflecting the basis of the calculation, and shall be subject to
applicable withholding similar to salary paid hereunder.  For example, revenues
(less cost of goods sold) equal 1,200,000.  0-499,999 = 0; 500,000-749,999 =
$4,999.98; 750,000 – 999,999=  $6,249.98, the remaining 200,000 above 1MM @ 3% =
6,000 for a total of  $17,249.96




(a)

True-Up.  During the Term (and for a period of four (4) months following the
termination of this Agreement), the Company may prepare true-up statements
(each, a “True-Up Statement”) for the current or preceding fiscal year.  The
True-Up Statement shall reconcile the commissions previously paid to the
Executive pursuant to Section 4(b) (“Commissions Paid”) and the amount of
commissions actually due to the Executive (“Commissions Due”) with regard to
each monthly period of the current or preceding fiscal year during the Term.  In
the event that the Commissions Paid exceed the Commissions Due, such excess
shall either be (i) credited or offset against Commissions Due in a future
period, or (ii) if the applicable period ends with the termination of this
Agreement, refunded by the Executive to the Company within 10 days of the
Executive’s receipt of the True-Up Statement. The True-Up Statement shall be
deemed final and binding on the Company and the Executive, absent manifest
error.




(b)

Performance Bonus.  The Company shall pay the Executive a bonus (the
“Performance Bonus”) based upon revenue less reasonable expenses of 1 Touch
directly related to the cost of goods sold, such as data costs, that 1 Touch in
accordance with its customary practice for its other commissioned employees
normally deducts from commissions (calculated on a cash








3







--------------------------------------------------------------------------------










basis rather than an accrual basis). The Performance Bonus will be based on
three months, in any consecutive six months period, achieving a gross profit
level of 500,000, bonus of $15,000.  For three months of gross profit of
1,000,000, bonus of $25,000.  The Performance Bonus will be paid quarterly on or
before the fifteenth day after the end of each quarter; provided, however, if
the Executive’s employment is terminated, the prorated Performance Bonus, if
any, shall be paid on or before five days after the Company files its next
periodic report with the Securities and Exchange Commission.  Any Performance
Bonus payment will be subject to repayment if there are subsequent adjustments
to the financial statements used in determining the Performance Bonus.




(c)

Discretionary Bonus.  The Board of Directors of the Company may award additional
bonuses as it deems appropriate.




(d)

Expenses.  In addition to any compensation received pursuant to this Section 4,
subject to the following sentence, the Company will reimburse or advance funds
to the Executive for reasonable travel, entertainment and miscellaneous expenses
incurred in connection with the performance of his duties under this Agreement,
provided that the Executive properly provides a written accounting of such
expenses to the Company in accordance with the Company’s practices.  Such
reimbursement or advances will be made in accordance with policies and
procedures of the Company in effect from time to time relating to reimbursement
of, or advances to, similarly situated employees, which may include approval in
advance for certain expenditures.




5.

Benefits.




(a)

Vacation Time.  For each 12-month period during the Term, the Executive shall be
entitled to three weeks of vacation time (prorated for the partial 12-month
period) without loss of compensation or other benefits to which he is entitled
under this Agreement, to be taken at such times as the Executive may select and
the affairs of the Company may permit.  Vacation time shall not include, sick
leave, disability or holiday periods established by the Company.




(b)

Employee Benefit Programs.  The Executive is entitled to participate in any
pension, 401(k), insurance or other employee benefit plan that is maintained by
the Company for its similarly situated employees, including programs of life and
medical insurance.




6.

Termination.

(a)

Death or Disability.  Except as otherwise provided in this Agreement, this
Agreement shall automatically terminate without act by any party upon the death
or Disability of the Executive.  For purposes of this Section 6(a), “Disability”
shall mean that for a period of 45 consecutive days or 90 aggregate days in any
12-month period, the Executive is incapable of substantially fulfilling the
duties set forth in Section 3 (which means full-time employment) because of
physical, mental, or emotional incapacity, resulting from injury, sickness, or
disease, as determined by the Executive’s physician (or his guardian).  In the
event that Executive’s employment is terminated by reason of Executive’s death
or Disability, the Company shall pay the following to the Executive: (i) any
accrued but unpaid Base Salary for services rendered to the date of death or
Disability, (ii) any accrued but unpaid commissions pursuant to Section 4(b)








4







--------------------------------------------------------------------------------










as adjusted pursuant to 4(c) earned through the date of death or Disability,
(iii) if applicable, any earned but unpaid Performance Bonuses (prorated to the
date of death or Disability) and (iv) any accrued but unpaid expenses required
to be reimbursed pursuant to Section 4(f).  The Executive (or his estate) shall
receive the payments provided herein at such times he would have received them
if there was no death or Disability.  Additionally, if the Executive’s
employment is terminated because of Disability, any benefits to which the
Executive may be entitled pursuant to Section 5(b) shall continue to be provided
by the Company, as the case may be, for one year, subject to the terms of any
applicable plan or insurance contract and applicable law.  




(b)

Termination for Cause or Without Good Reason.  The Company may terminate the
Executive’s employment pursuant to the terms of this Agreement at any time for
Cause (as defined below) by giving the Executive written notice of termination.
 Such termination shall become effective upon the giving of such notice.  Upon
any such termination for Cause, or in the event the Executive terminates his
employment with the Company without “Good Reason,” as defined below, then the
Executive shall have no right to compensation, or reimbursement under Section 4,
or to participate in any benefit programs under Section 5, except as may
otherwise be provided by law, for any period subsequent to the effective date of
termination. For purposes of this Agreement, “Cause” shall mean: (i) the
Executive is convicted of a felony or misdemeanor or commits a criminal act;
(ii) the Executive, in carrying out his duties hereunder, has acted with
ordinary negligence, gross negligence or intentional misconduct resulting, in
any case, in harm to the Company; (iii) the Executive misappropriates Company
funds or otherwise defrauds the Company; (iv) the Executive breaches his
fiduciary duty to the Company resulting in profit to him, directly or
indirectly; (v) the Executive materially breaches any agreement with the
Company; (vi) the Executive breaches any provision of Sections 7 or 8 of this
Agreement; (vii) the Executive fails to competently perform his duties under
Section 3 and after the giving of notice specifying with reasonable
particularity any alleged deficiency(ies) fails to cure the alleged
deficiency(ies) within 30 days; (viii) the Executive suffers from alcoholism or
drug addiction or otherwise uses alcohol to excess or uses drugs in any form
except strictly in accordance with the recommendation of a physician or dentist;
 (ix) the Executive has been found to have committed any act or have failed to
take any action which results in the Parents common stock being delisted or not
listed for trading on the Over-the-Counter Bulletin Board or a national
securities exchange, as applicable; (x) the Executive is chronically absent or
tardy after being warned by the Company; (xi) the Executive fails on more than
occasion to comply with the directive’s of the Company’s Board of Directors; or
(xii) the Executive fails or refuses to cooperate in any official investigation
or inquiry conducted by or on behalf of the Company or the Parent or by any
government body or agency asserting jurisdiction over the Company or the Parent
or any of its or their securities.




(c)

Termination Without Cause.  In the event the Company terminates the Executive
without Cause, then the Company shall pay the following to the Executive: (i)
any accrued but unpaid Base Salary for services rendered to the date of
termination, (ii) any accrued but unpaid commissions pursuant to Section 4(b) as
adjusted pursuant to 4(c) earned through the date of termination, (iii) if
applicable, any earned but unpaid Performance Bonuses (prorated to the date of
termination), (iv) any accrued but unpaid expenses required to be reimbursed
pursuant to Section 4(f) and (v) an amount equal to six months Base Salary.  The
Executive shall receive such payments at such times he would have received them
if there was no termination.














5







--------------------------------------------------------------------------------










7.

Non-Competition Agreement.




(a)

Competition with the Company.  Until termination of his employment and for a
period of 18 months commencing on the date of termination, the Executive
(individually or in association with, or as a stockholder, director, officer,
consultant, employee, partner, joint venturer, member, or otherwise, of or
through any person, firm, corporation, partnership, association or other entity)
shall not, directly or indirectly, compete with the Company (which for the
purpose of this Agreement also includes any of its affiliates) by acting as an
officer (or comparable position) of, owning an interest in, or providing
services to any entity within any metropolitan area in the United States or
other country in which the Company was actually engaged in business as of the
time of termination of employment or where the Company reasonably expected to
engage in business within three months of the date of termination of employment.
 For purposes of this Agreement, the term “compete with the Company” shall refer
to any business activity in which the Company was engaged as of the termination
of the Executive’s employment or reasonably expected to engage in within three
months of termination of employment; provided, however, the foregoing shall not
prevent Executive from (i) accepting employment with an enterprise engaged in
two or more lines of business, one of which is the same or similar to the
Company’s business (the “Prohibited Business”) if Executive’s employment is
totally unrelated to the Prohibited Business, (ii) competing in a country where
as of the time of the alleged violation the Company has ceased engaging in
business, or (iii) competing in a line of business which as of the time of the
alleged violation the Company has either ceased engaging in or publicly
announced or disclosed that it intends to cease engaging in; provided, further,
the foregoing shall not prohibit Executive from owning up to five percent of the
securities of any publicly-traded enterprise as long as Executive is not a
director, officer, consultant, employee, partner, joint venturer, manager,
member of, or to such enterprise, or otherwise compensated for services rendered
thereby.




(b)

Solicitation of Customers.  During the period in which the provisions of Section
7(a) shall be in effect, the Executive, directly or indirectly, will not seek
nor accept Prohibited Business from any Customer (as defined below) on behalf of
any enterprise or business other than the Company, refer Prohibited Business
from any Customer to any enterprise or business other than the Company or
receive commissions based on sales or otherwise relating to the Prohibited
Business from any Customer, or any enterprise or business other than the
Company.  For purposes of this Agreement, the term “Customer” means any person,
firm, corporation, limited liability company, partnership, association or other
entity to which the Company or any of its affiliates sold or provided goods or
services during the 24-month period prior to the time at which any determination
is required to be made as to whether any such person, firm, corporation, limited
liability company, partnership, association or other entity is a Customer, or
who or which was approached by or who or which has approached an employee of the
Company for the purpose of soliciting business from the Company or the third
party, as the case may be.




(c)

Solicitation of Employees. During the period in which the provisions of Section
7(b) shall be in effect, the Executive agrees that he shall not, directly or
indirectly, request, recommend or advise any employee of the Company to
terminate his or her employment with the Company, hire or use the services of
any employee of the Company, or solicit for employment or








6







--------------------------------------------------------------------------------










recommend to any third party the solicitation for employment of any person who,
at the time of such solicitation, is employed by the Company or any of its
subsidiaries and affiliates.




(d)

No Payment. The Executive acknowledges and agrees that no separate or additional
payment will be required to be made to him in consideration of his undertakings
in this Section 7, and confirms he has received adequate consideration for such
undertakings.




(e)

References. References to the Company in this Section 7 shall include the
Company’s subsidiaries and affiliates.




8.

Non-Disclosure of Confidential Information.  

(a)

Confidential Information. For purposes of this Agreement, confidential
information (“Confidential Information”) includes, but is not limited to, trade
secrets, processes, policies, procedures, techniques, designs, drawings,
know-how, show-how, technical information, specifications, computer software and
source code, information and data relating to the development, research,
testing, costs, marketing, and uses of the Services or Products (as defined
herein), the Company’s budgets and strategic plans, and the identity and special
needs of Customers, vendors, and suppliers, subjects and databases, data, and
all technology relating to the Company’s businesses, systems, methods of
operation, and Customer lists, Customer information, solicitation leads,
marketing and advertising materials, methods and manuals and forms, all of which
pertain to the activities or operations of the Company, the names, home
addresses and all telephone numbers and e-mail addresses of the Company’s
directors, employees, officers, executives, former executives, Customers and
former Customers. In addition, Confidential Information also includes Customers
and the identity of and telephone numbers, e-mail addresses and other addresses
of executives or agents of Customers who are the persons with whom the Company’s
executives, officers, employees, and agents communicate in the ordinary course
of business.  Confidential Information also includes, without limitation,
Confidential Information received from the Parent and theCompany’s subsidiaries
and affiliates.  For purposes of this Agreement, the following will not
constitute Confidential Information (i) information which is or subsequently
becomes generally available to the public through no act or fault of the
Executive, (ii) information set forth in the written records of the Executive
prior to disclosure to the Executive by or on behalf of the Company which
information is given to the Company in writing as of or prior to the date of
this Agreement, and (iii) information which is obtained by the Executive in
writing from a third party who did not acquire such confidential information or
trade secret, directly or indirectly, from the Executive or the Company or its
subsidiaries or affiliates and who has not breached any duty of confidentiality.
 As used herein, the term the term “Services” and “Products” shall include all
services or products for which the Company or any of its subsidiaries developed
any trade secrets (as defined under Florida law and the Uniform Trade Secrets
Act) and/or owned a beneficial interest in any patent or patent pending during
the term of Executive’s employment or applied for a patent (including a
provisional patent) within 12 months after termination.




(b)

Legitimate Business Interests.  The Executive recognizes that the Company has
legitimate business interests to protect and as a consequence, the Executive
agrees to the restrictions contained in this Agreement because they further the
Company’s legitimate business interests.  These legitimate business interests
include, but are not limited to (i) trade secrets, (ii) valuable confidential
business, technical, and/or or professional information that otherwise does not








7







--------------------------------------------------------------------------------










qualify as trade secrets, including, but not limited to, all Confidential
Information; (iii) substantial, significant, or key, relationships with specific
prospective or existing Customers, subjects, vendors or suppliers; (iv) Customer
goodwill associated with the Company’s business; and (v) specialized training
relating to the Company’s technology, methods, operations and procedures.  




(c)

Confidentiality. Following termination of employment, the Confidential
Information shall be held by the Executive in the strictest confidence and shall
not, without the prior express written consent of the Company, be disclosed to
any person other than in connection with the Executive’s employment by the
Company.  The Executive further acknowledges that such Confidential Information
as is acquired and used by the Company or its affiliates is a special, valuable
and unique asset.  The Executive shall exercise all due and diligent precautions
to protect the integrity of the Company’s Confidential Information and to keep
it confidential whether it is in written form, on electronic media, oral, or
otherwise.  The Executive shall not copy any Confidential Information except to
the extent necessary to his employment nor remove any Confidential Information
or copies thereof from the Company’s premises except to the extent necessary to
his  employment and then only with the authorization of an executive officer of
the Company (excluding the Executive).  All records, files, materials and other
Confidential Information obtained by the Executive in the course of his
employment with the Company are confidential and proprietary and shall remain
the exclusive property of the Company, its Customers, or subjects, as the case
may be.  The Executive shall not, except in connection with and as required by
his performance of his duties under this Agreement, for any reason use for his
own benefit or the benefit of any person or entity with which he may be
associated or disclose any such Confidential Information to any person, firm,
corporation, association or other entity for any reason or purpose whatsoever
without the prior express written consent of an executive officer of the Company
(excluding the Executive).




9.

Equitable Relief.




(a)

The Company and the Executive recognize that the services to be rendered under
this Agreement by the Executive are special, unique and of extraordinary
character, and that in the event of the breach by the Executive of the terms and
conditions of this Agreement or if the Executive, without the prior express
consent of the Board of Directors of the Company, shall leave his employment for
any reason and take any action in violation of Section 7 and/or Section 8, the
Company shall be entitled to institute and prosecute proceedings in any court of
competent jurisdiction referred to in Section 9(b) below, to enjoin the
Executive from breaching the provisions of Section 7 and/or Section 8.  In such
action, the Company shall not be required to plead or prove irreparable harm or
lack of an adequate remedy at law or post a bond or any security.  




(b)

Any action must be commenced in Palm Beach County, Florida.  The Executive and
the Company irrevocably and unconditionally submit to the exclusive jurisdiction
of such courts and agree to take any and all future action necessary to submit
to the jurisdiction of such courts.  The Executive and the Company irrevocably
waive any objection that they now have or hereafter irrevocably waive any
objection that they now have or hereafter may have to the laying of venue of any
suit, action or proceeding brought in any such court and further irrevocably
waive any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.  Final judgment against the
Executive or the Company in any such suit shall be








8







--------------------------------------------------------------------------------










conclusive and may be enforced in other jurisdictions by suit on the judgment, a
certified or true copy of which shall be conclusive evidence of the fact and the
amount of any liability of the Executive or the Company therein described, or by
appropriate proceedings under any applicable treaty or otherwise.




10.

Conflicts of Interest.  While employed by the Company, the Executive shall not,
unless approved by the Compensation Committee of the Board of Directors,
directly or indirectly:




(a)

participate as an individual in any way in the benefits of transactions with any
of the Company’s suppliers, vendors, or Customers, including, without
limitation, having a financial interest in the Company’s suppliers, vendors, or
Customers, or making loans to, or receiving loans, from, the Company’s
suppliers, vendors, or Customers;




(b)

realize a personal gain or advantage from a transaction in which the Company has
an interest or use information obtained in connection with the Executive’s
employment with the Company for the Executive’s personal advantage or gain; or




(c)

accept any offer to serve as an officer, director, partner, consultant, manager
with, or to be employed in a professional, technical, or managerial capacity by,
a Customer.




11.

Inventions, Ideas, Processes, and Designs.  All inventions, ideas, processes,
programs, software, and designs (including all improvements) (i) conceived or
made by the Executive during the course of his employment with the Company
(whether or not actually conceived during regular business hours) and for a
period of six months subsequent to the termination (whether by expiration of the
Term or otherwise) of such employment with the Company and (ii) related to the
business of the Company, shall be disclosed in writing promptly to the Company
and shall be the sole and exclusive property of the Company.  An invention,
idea, process, program, software, or design (including an improvement) shall be
deemed related to the business of the Company if (a) it was made with the
Company’s funds, personnel, equipment, supplies, facilities, or Confidential
Information, (b) results from work performed by the Executive for the Company,
or (c) pertains to the current business or demonstrably anticipated research or
development work of the Company.  The Executive shall cooperate with the Company
and its attorneys in the preparation of patent and copyright applications for
such developments and, upon request, shall promptly assign all such inventions,
ideas, processes, and designs to the Company.  The decision to file for patent
or copyright protection or to maintain such development as a trade secret, or
otherwise, shall be in the sole discretion of the Company, and the Executive
shall be bound by such decision.  References to Company in this Section shall
include the Company, its subsidiaries and affiliates.

 

12.

Indebtedness.  If, during the course of the Executive’s employment under this
Agreement, the Executive becomes indebted to the Company for any reason, the
Company may, if it so elects, set off any sum due to the Company from the
Executive and collect any remaining balance from the Executive unless the
Executive has entered into a written agreement with the Company.











9







--------------------------------------------------------------------------------










13.

Assignability.  The rights and obligations of the Company under this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, provided that such successor or assign shall acquire all or
substantially all of the securities or assets and business of the Company.  The
Executive’s obligations hereunder may not be assigned or alienated and any
attempt to do so by the Executive will be void.




14.

Severability.  




(a)

The Executive expressly agrees that the character, duration and geographical
scope of the non-competition provisions set forth in this Agreement are
reasonable in light of the circumstances as they exist on the date hereof.
 Should a decision, however, be made at a later date by a court of competent
jurisdiction that the character, duration or geographical scope of such
provisions is unreasonable, then it is the intention and the agreement of the
Executive and the Company that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions on the Executive’s conduct
that are reasonable in the light of the circumstances and as are necessary to
assure to the Company the benefits of this Agreement.  If, in any judicial
proceeding, a court shall refuse to enforce all of the separate covenants deemed
included herein because taken together they are more extensive than necessary to
assure to the Company the intended benefits of this Agreement, it is expressly
understood and agreed by the parties hereto that the provisions of this
Agreement that, if eliminated, would permit the remaining separate provisions to
be enforced in such proceeding shall be deemed eliminated, for the purposes of
such proceeding, from this Agreement.




(b)

If any provision of this Agreement otherwise is deemed to be invalid or
unenforceable or is prohibited by the laws of the state or jurisdiction where it
is to be performed, this Agreement shall be considered divisible as to such
provision and such provision shall be inoperative in such state or jurisdiction
and shall not be part of the consideration moving from either of the parties to
the other.  The remaining provisions of this Agreement shall be valid and
binding and of like effect as though such provisions were not included.




15.

Notices and Addresses.  All notices, offers, acceptance and any other acts under
this Agreement (except payment) shall be in writing, and shall be sufficiently
given if delivered to the addressees in person, by Federal Express or similar
receipted delivery, or next business day delivery, or by facsimile delivery (in
which event a copy shall immediately be sent by Federal Express or similar
receipted delivery), as follows:







To the Company:

 

Options Media Group Holdings, Inc.

595 S. Federal Highway, Suite 600

Boca Raton, Florida 33432

Facsimile: (561) 544-2481

Attention:  Mr. Scott Frohman




















10







--------------------------------------------------------------------------------













With a Copy to:

 

Harris Cramer LLP

1555 Palm Beach Lakes Blvd.

Suite 310

West Palm Beach, FL  33401

Facsimile (561) 659-0701

Attention:  Michael D. Harris, Esq.

 

 

 

To the Executive:

 

Mr. Brandon Rosen

6690 Ashburn Rd

Lake Worth, Fl 33467  

Facsimile: (561)266.8867




or to such other address or facsimile number, as either of them, by notice to
the other may designate from time to time.  The transmission confirmation
receipt from the sender’s facsimile machine shall be evidence of successful
facsimile delivery.  




16.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.  The execution of this Agreement may be by actual
or facsimile signature.  




17.

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Agreement, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses (including such fees and costs on
appeal).




18.

Governing Law.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided therein or performance shall
be governed or interpreted according to the internal laws of the State of
Florida without regard to choice of law considerations.  




19.

Entire Agreement.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.




20.

Additional Documents.  The parties hereto shall execute such additional
instruments as may be reasonably required by their counsel in order to carry out
the purpose and intent of this Agreement and to fulfill the obligations of the
parties hereunder.




21.

Section and Paragraph Headings.  The section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.











11







--------------------------------------------------------------------------------










22.

Arbitration.  Except for a claim for equitable relief, any controversy, dispute
or claim arising out of or relating to this Agreement, or its interpretation,
application, implementation, breach or enforcement which the parties are unable
to resolve by mutual agreement, shall be settled by submission by either party
of the controversy, claim or dispute to binding arbitration in Palm Beach
County, Florida (unless the parties agree in writing to a different location),
before three arbitrators in accordance with the rules of the American
Arbitration Association then in effect.  In any such arbitration proceeding the
parties agree to provide all discovery deemed necessary by the arbitrators.  The
decision and award made by the arbitrators shall be final, binding and
conclusive on all parties hereto for all purposes, and judgment may be entered
thereon in any court having jurisdiction thereof.




23.

Sarbanes-Oxley Act of 2002.  In the event the Executive, the Company or the
Parent is the subject of an investigation (whether criminal, civil, or
administrative) involving possible violations of the United States federal
securities laws by the Executive, the Board may, in its sole discretion, direct
the Company to withhold any and all payments to the Executive (whether
compensation or otherwise) which would have otherwise been made pursuant to this
Agreement or otherwise would have been paid or payable by the Company, which the
Board believes, in its sole discretion, may or could be considered an
“extraordinary payment” and therefore at risk and potentially subject to, the
provisions of Section 1103 of the Sarbanes-Oxley Act of 2002 (including, but not
limited to, any severance payments made to the Executive upon termination of
employment) until such time as the investigation is concluded without charges
having been brought or until the successful conclusion of any legal proceedings
brought in connection with charges having been brought, with such amounts as
directed by the Board to be withheld with or without the accruing of interest
(and if with interest the rate thereof). Except by an admission of wrongdoing or
the final adjudication by a court or administrative agency finding the Executive
liable for or guilty of violating any of the federal securities laws, rules or
regulations, the Board shall release to the Executive such compensation or other
payments. Notwithstanding the exclusion caused by the first clause of the prior
sentence, the Executive shall receive such payments if provided for by a court
or other administrative order.










[Signature Pages Attached]











12







--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date and year first above written.




 

 

1 Touch Media, LLC

 

 

 

 

 

 

 

By:

 

 

 

 

Its

 

 

 

 

 

 

 

 

 

Executive:

 

 

 

 

 

 

 

 

 

 

 

Brandon Rosen











13





